DETAILED ACTION
Claims 1 and 6-21 are pending.
Claims 1, 6-9, 16-19, and 21 have been examined.
Claims 10-15 and 20 are withdrawn and have not been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
In the 2nd to last line, replace “one” with --on--.
Claim 16 is objected to because of the following informalities:
Since the last paragraph is not part of the “wherein” (page 7, line 6), insert --and-- at the end of the first “determining” paragraph (page 7, line 9).  The emulating paragraph does not fit grammatically with the “wherein”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6-9, 16-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, 4th to last line, “the threshold”.  It appears that this could be replaced with --a predetermined threshold-- and, then, in the last line, “a” should be replaced with --the--.
In claim 16, 4th to last line, “the threshold”.  It appears that this could be replaced with --a predetermined threshold-- and, then, in the last line, “a” should be replaced with --the--.
Claims 6-9, 17-19, and 21 are rejected due to their dependence on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., “Operating System Support for Overlapping-ISA Heterogeneous Multi-core Architectures”, IEEE, 2009, 12 pages (herein referred to as Li), in view of the examiner’s taking of Official Notice, Wang, U.S. Patent Application Publication No. 2018/0006806 A1, and Mednick et al., .
Referring to claim 1, Li has taught an electronic device comprising:
a) a processor including a plurality of cores having different performance levels (abstract, lines 1-2); and
b) processor instructions which, when executed (all actions performed by a processor are performed in response to instructions being executed), are configured to cause the processor to:
b1) based on an abort of an execution of a first instruction in a first core among the plurality of cores (see section 3, “Our design requires that the hardware generate a fault-type exception when executing an unsupported instruction” ), determine whether a second core capable of executing the first instruction exists in the plurality of cores (see section 3.1, 2nd paragraph, and section 3.2, 1st paragraph.  Basically, an unsupported instruction will generate an undefined (UD) fault, which indicates the ISA to which the instruction belongs.  The system will then check an ISA-to-core mapping to see if there is a core that supports the indicated ISA.  If a core supporting that ISA does not exist (i.e., “no ISA is appropriate”), the fault is treated as normal (and a handler on the aborting core may be invoked to handle the unsupported instruction); otherwise migration to the supporting core is performed), and
c) Li has not taught that the processor instructions, when executed, are configured to cause the processor to: based on determining that the second core capable of executing the first instruction exists in the plurality of cores, determine whether the second core is in a state of waiting to perform a task.  However, note, from the first two paragraphs of section 3.2 of Li, that, if migration overhead to an existing compatible core is too high, the instruction could based on determining that the second core capable of executing the first instruction exists in the plurality of cores, determine whether the second core is in a state of waiting to perform a task.  That is, it is obvious to check the target core for availability and, if it is available, to transfer the instruction to the target core for processing; otherwise, the instruction will be emulated in the current core.
d) Li, as modified, has taught that the processor instructions, when executed, are configured to cause the processor to: transfer the execution of the first instruction to the second core, based at least on determining that a first condition is satisfied, wherein: a determination that the first condition is satisfied includes determination that the second core exists among the plurality of cores and the second core is in the state of waiting to perform a task (see the above reasoning, and, additionally, from section 3, “In the fault handler, we migrate the faulting thread to one of the cores that supports the faulting instruction.”.  That is, in the proposed combination of Li and Wang, when the second core exists and is not busy, the execution of the first task will be transferred to the second core);e) Li, as modified, has not taught that the processor instructions, when executed, are configured to cause the processor to: transfer the execution of the first instruction to the second core, based at least on determining that a second condition is satisfied, wherein a determination that the second condition is satisfied includes determination that the second core exists among the plurality of cores, the second core is not in the state of waiting to perform a task, and a number of emulations is equal to the threshold.  However, based on the above reasoning, if the second core is busy (not in a state of waiting), the first instruction could be emulated by the first core.  In such a situation, Mednick has taught allowing a threshold number of emulations of an unsupported instruction.  After that, it is considered to be too power-inefficient so it will be forced to the core that can natively handle it (see paragraphs [0036]-[0037]).  As such, to ensure that too much power isn’t used for emulation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the processor instructions, when executed, are configured to cause the processor to: transfer the execution of the first instruction to the second core, based at least on determining that a second condition is satisfied, wherein a determination that the second condition is satisfied includes determination that the second core exists among the plurality of cores, the second core is not in the state of waiting to perform a task, and a number of emulations is equal to the threshold;
f) Li, as modified, has taught that the processor instructions, when executed, are configured to cause the processor to: emulate the first instruction into an instruction executable in the first core, based at least one a determination that the second core is not in the state of waiting to perform a task and the number of emulations is less than a predetermined threshold (again, from the reasoning above, if the second core is busy, the first core will emulate the first instruction as long as too much power hasn’t been allocated to performing emulations, i.e., the number of emulations is below a threshold).
g) Li has not explicitly taught that the electronic device comprises a memory connected to the processor, wherein the memory stores the aforementioned instructions.  However, coupling a processor to a memory is well known and accepted in the art.  Such a coupling is one of the most fundamental couplings in computing so as to allow instructions to be stored and fetched for processing.  RAM, for instance, is such a memory, that stores many instructions for relatively-high speed accessibility.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the electronic device includes a memory connected to the processor, wherein the memory stores the aforementioned instructions.
Referring to claim 6, Li, as modified, has taught the electronic device of claim 1, wherein the processor instructions are configured to, when executed, cause the processor to determine a higher performance core than the first core as the second core (this is inherent.  If an instruction is unsupported by a first core, but supported by a second core, the second core is .
Referring to claim 7, Li, as modified, has taught the electronic device of claim 1, wherein the processor instructions are configured to, when executed, cause the processor to determine one of the plurality of cores as the second core, based on version information of instruction set architectures (ISAs) (from Figure 3 and section 2.1, the cores may largely share instructions (a base ISA), but include extra special features on some cores.  As such, the ISAs ae different versions of the same ISA).
Referring to claim 8, Li, as modified, has taught the electronic device of claim 7, wherein the processor instructions are configured to, when executed, cause the processor to determine, as the second core, a core capable of decoding an ISA having a higher version than a version of an ISA decodable in the first core (again, this is inherent.  From section 2.1 (e.g. last paragraph), and section 3.1, if the first core supporting only the base instruction set encounters an instruction supported by a second core implementing an extra special feature (e.g. a higher version of the ISA), then existence of the second core is determined and the instruction is ultimately migrated to the second core).
Referring to claim 9, Li, as modified, has taught the electronic device of claim 7, wherein the processor instructions are configured to, when executed, cause the processor to determine, as the second core, a core capable of decoding a second ISA that includes a first ISA decodable in the first core (again, each core has the base ISA (i.e., first ISA).  A second core with the base ISA+extra features (i.e., second ISA) encompasses the first ISA of the first core).
Claim 16-19 and 21 are respectively rejected for similar reasons as claims 1 and 6-9.
Response to Arguments
On page 11 of applicant’s response, applicant argues that Wang relates to transferring cryptographic operations between a cryptographic hardware accelerator and a CPU.  Wang does not disclose transferring instructions between cores of a plurality of cores having different performance levels in a processor.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  That is, the relevant teaching of Wang is to have a first unit not offload an operation to a second unit when the second unit is busy and the first unit has the ability to handle the operation in at least some regard.  This applies to the environment and instructions in Li.  The examiner is not proposing changing the cores in Li to a CPU and cryptographic accelerator.  Instead, Li’s cores and instructions remain, but the idea of choosing which core will process the instruction is based on the teaching of Wang.

On page 12 of applicant’s response, applicant argues that Mednick does not teach that use of the emulation software is a number of emulations.
The examiner respectfully disagrees and is not sure what else Mednick could mean other than number of emulations.  Mednick refers to emulating multiple divides, which is fine when they are infrequent (paragraph [0036]).  However, when divides are more frequent, emulation is used too much, poor power efficiency results, and a high-performance processor would be used 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smith, “Virtual Machines - Versatile Platforms for Systems and Processes”, has taught emulating an instruction a threshold number of times, and then performing full binary translation.
Teblyashkin, ‘558, has taught emulating execution only a threshold number of times before taking alternative action (paragraphs [0013]-[0015], [0024]-[0025]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183